Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Holmes on 06/20/2022.

The application has been amended as follows: 
Cancel Claim 15

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed dispensing system is considered allowable because of the interchangeable head system with a plurality of additive mixing devices each with its own respective additive ingredient impregnated within a carrier material. In particular, an input of each of said plurality of additive mixing devices and an output of said pump engine including mating formations whereby each of said plurality of additive mixing devices is removably mated with an output of said pump engine and selectively interchangeable. Further, the pump engine draws said flowable base formulation from the container and pumping it through the respectively installed one of the plurality of mixing devices. Each respective additive ingredient is introduced into, and mixed with, a flow of said base formulation traveling through said mixing device with each actuation. These features include the technical advantage of providing discrete independent products on the market, i.e. a suntan lotion with an SPF ingredient mixed as a lotion; done by providing a plurality of different active ingredients within discrete and independent mixing heads which can be selectively attached to a common base formulation thereby providing a unique interchangeable head system. Theses features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references from Gueret are provided teaching dispensing system relevant to this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754